PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
OCADO INNOVATION LIMITED
Application No. 15/579,108
Filed: 1 Dec 2017
For: TEMPERATURE CONTROLLED STORAGE SYSTEM
Attorney Docket No. 0086894-000033
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181 to withdraw the holding of abandonment, filed March 23, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a court appeal of the Board Decision mailed on February 2, 2022, in which the Board affirmed all of the rejected claims. The Office mailed a Notice of Abandonment on March 17, 2022, noting that the period for seeking court review of the decision had expired.

37 CFR 41.52 states, in relevant part (emphasis added):

	Appellant may file a single request for rehearing within two months of the date of the 	original decision of the Board.

In view of the above, it is obvious that the Notice of Abandonment was prematurely mailed, and the holding of abandonment is withdrawn.  

The application is being forwarded to Group Art Unit 3763 for consideration of the Request for Continued Examination filed April 2, 2022.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
	
Cliff Congo
Attorney Advisor
Office of Petitions